Citation Nr: 1110996	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  07-30 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss disability.

2.  Entitlement to service connection for right ear hearing loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from September 1981 to October 1986 and had subsequent service in the Army National Guard.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

Letters dated in June 2010 and December 2010, from the Veteran's private ear, nose and throat (ENT) physician, unaccompanied by a waiver of RO consideration, were received subsequent to the August 2007 statement of the case.  While the letters are pertinent to the tinnitus issue, the contents contained therein are already essentially of record (in the March 2006 records and March 14, 2006 letter).  Further, as the Board is granting the tinnitus claim, remanding this matter to the RO for consideration of the evidence would serve no useful purpose.

The issues of entitlement to service connection for left ear and right ear hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A private ear, nose and throat (ENT) physician has linked the Veteran's tinnitus to his active military service.


CONCLUSION OF LAW

Tinnitus was incurred in the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision to grant the Veteran's claim of service connection for tinnitus, any deficiency as to VA's duties to notify and assist, as to that issue, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for tinnitus (as an organic diseases of the nervous system) may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The Veteran asserts that he has tinnitus as a result of being exposed to acoustic trauma while serving on flight lines and "engine run-ups" with the Air Force.  The Veteran's DD 214 reveals that he served as an airlift aircraft maintenance specialist.

The Veteran's service treatment records reveal no complaints or diagnoses of tinnitus.

At a December 2005 VA audiological examination, an examiner noted that the Veteran's unlocalized tinnitus was likely related to his hearing loss, but essentially indicated that the Veteran's hearing loss was not related to service.

At a March 2006 private audiological examination, the Veteran indicated that he had a long history of ringing in his ears.  He essentially stated that the ringing in his ears started during service (while working around jet engine noises) but that he did not think to complain about it at that time.  The impression included tinnitus.

In a March 2006 letter, the Veteran's private ENT physician, H.H.R., M.D., essentially linked the Veteran's tinnitus to his active military service.  Also, in a statement dated in June 2010, Dr. H.H.R. opined that it is as likely or not that the Veteran's tinnitus is associated with hearing loss related to noise exposure while working with loud jet engines in service.

The Board is unable to distinguish the probative weight of the private ENT's opinion from the December 2005 VA examiner's opinion.  Both examiners noted the Veteran's history of noise exposure, and both performed a contemporaneous examination of the Veteran.  Further, both examiners did provide a rationale for their opinions, and both appeared to reference essentially the same clinical findings in support of their opinions.  In this regard, the Board notes that both examiners specifically referenced the Veteran's service entrance and separation audiological examinations.  As for credentials of the examiners, the private ENT physician's credentials equal or exceed those of the December 2005 VA examiner, and it appears that the private ENT physician has a comprehensive knowledge of the Veteran's pertinent medical history.

The Board finds that the evidence of record as a whole is in equipoise as to a nexus to service.  As noted above, the Veteran's service information supports his reports of exposure to excessive noise during his active service.  Resolving doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.


REMAND

The Board observes that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether the Veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's September 1981 service entrance audiometric findings were, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
25
15
LEFT
5
0
0
10
10


The Veteran's September 1986 service separation audiometric findings were, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
35
25
LEFT
5
5
0
20
20

As noted in Hensley, audiometric findings above 20 decibels at a relevant Hertz level indicate some form of hearing loss.  As the Veteran's right ear hearing threshold was shown to exceed 20 decibels at 3000 Hertz, right ear hearing loss was demonstrated on examination for induction into service, and the presumption of soundness on induction does not attach as to right ear hearing loss.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).

As the December 2005 VA audiologist and the Veteran's private ENT physician did not discuss the Veteran's right ear hearing loss disability on the basis of aggravation, the medical evidence is not sufficient to decide this claim, and the Board finds that the Veteran should be scheduled for another VA audiological examination to address the medical matters presented by this appeal.

As for left ear hearing loss disability, the Board notes that the evidence of record (December 2005 VA audiological examination and a March 2006 private audiogram) appear to differ as to whether the Veteran has left ear hearing loss disability for VA purposes.  This matter should also be addressed by the VA audiological examination as described above.

Accordingly, the case is hereby REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA audiological examination.  The examiner should be provided the Veteran's claims file for review, and all indicated studies must be completed.  Audiometric findings, in decibels, should be reported for the left and right ears, each, at 500, 1000, 2000, 3000 and 4000 Hertz levels.  Following examination of the Veteran and review of the claims file, to include the service treatment records (which reflect right ear hearing loss on examination for entrance to service, per Hensley), the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has any current left ear hearing loss that is etiologically related to his active military service, and should also provide an opinion as to whether it is at least as likely as not that the Veteran's pre-existing right ear hearing loss chronically worsened during service.  The examiner must opine as to whether the September 1981 right ear audiometric examination findings, when compared with the September 1986 right ear audiometric findings, reflect any clinically significant change in right ear hearing ability in service.  Rationale should be included for all opinions provided.

2.  The AOJ should then readjudicate the issues of entitlement to service connection for left and right ear hearing loss disability.  If any of the benefits sought are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


